          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 1 of 37




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS

 DAVID SOBEL, Derivatively on Behalf of
 Nominal Defendant SOLARWINDS                       Case No. 21-272
 CORPORATION,

                       Plaintiff,                   VERIFIED STOCKHOLDER
                                                    DERIVATIVE COMPLAINT
                v.

 KEVIN B. THOMPSON, J. BARTON
 KALSU, WILLIAM BOCK, MICHAEL
 BINGLE, SETH BORO, KENNETH Y.
 HAO, MICHAEL HOFFMAN, CATHERINE
 KINNEY, JAMES LINES, EASWARAN
 SUNDARAM, MICHAEL WIDMANN, and
 PAUL J. CORMIER,

                       Defendants,

                and

 SOLARWINDS CORPORATION,

                       Nominal Defendant.

       Plaintiff David Sobel (“Plaintiff”), by and through his undersigned attorneys, brings this

derivative complaint for the benefit of nominal defendant, SolarWinds Corporation (“SolarWinds”

or the “Company”), against its Board of Directors (the “Board”) and certain of its executive

officers seeking to remedy defendants’ breaches of fiduciary duties, violations of Section 14(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”), insider trading (Brophy claim), and

contribution for Violations of Sections 10(b) and 21D of the Exchange Act. Plaintiff’s allegations

are based upon his personal knowledge as to himself and his own acts, and upon information and

belief, developed from the investigation and analysis by Plaintiff’s counsel, including a review of

publicly available information, including filings by SolarWinds with the U.S. Securities and




                                                1
            Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 2 of 37




Exchange Commission (“SEC”), press releases, news reports, analyst reports, investor conference

transcripts, publicly available filings in lawsuits, and matters of public record.

                    I.      NATURE AND SUMMARY OF THE ACTION

       1.       SolarWinds provides software products used to monitor the health and

performance of information technology networks. Its flagship product is the Orion platform, which

enables oversight of network, application, and storage resources.

       2.      The Company’s public statements acknowledge that SolarWinds “may” be subject

to cyberattacks, however failed to disclose that there were known deficiencies in its security system

to protect customers’ sensitive information, and that it was not employing basic cybersecurity

measures adequate to confront the risks.

       3.      On December 14, 2020, SolarWinds disclosed that “a vulnerability [was inserted]

within its Orion monitoring products which, if present and activated, could potentially allow an

attacker to compromise the server on which the Orion products run.” The vulnerability was

inserted in Orion products downloaded, as well as updates released, between March and June 2020.

Hackers exploited the vulnerability to monitor email traffic at several U.S. government agencies

and access sensitive information from over 18,000 customers.

       4.      On this news, the Company’s stock price fell $3.93, or 17%, to close at $19.62 per

share on December 14, 2020, on unusually heavy trading volume.

       5.      On December 15, 2020, Reuters reported that in 2019, unknown to the public, a

security researcher had alerted the Company that anyone could access SolarWinds’ update server

by using the password “solarwinds123.” The article also reported that the malicious updates were

still available for download even days after SolarWinds was aware their software was

compromised.



                                                  2
            Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 3 of 37




       6.      On this news, the Company’s stock price fell $1.56, or 8%, to close at $18.06 per

share on December 15, 2020, on unusually heavy trading volume.

       7.      On December 17, 2020, Bloomberg News reported that the networks of at least

three state governments had been compromised by the security breach. The networks of the U.S.

Department of Energy and its National Nuclear Security Administration, which maintains the

country’s nuclear weapons stockpile, had also been affected by the hackers.

       8.      On this news, the Company’s stock price fell $3.42, or 19%, to close at $14.18 per

share on December 18, 2020.

       9.      On December 21, 2020, Bloomberg News reported that SolarWinds’ executives

were warned in 2017 of certain cybersecurity risks in a 23-slide presentation that cautioned that

“the survival of the company depends on an internal commitment to security.”

       10.     These revelations precipitated the filing of a securities class action in this District

against SolarWinds and certain of the defendants named herein, captioned In re SolarWinds

Corporation Securities Litigation, Case No. 21-cv-00138 (the “Securities Class Action”).

       11.     At least half of the Company’s current Board could not disinterestedly and

independently respond to a litigation demand in connection with the misleading representations

because, among other things, at least eight of the eleven current directors knew or recklessly

ignored the deficiencies in SolarWinds’ cybersecurity measures. As a result, a majority of the

Board could not disinterestedly investigate whether their conduct constituted breaches of fiduciary

duties under Delaware law.

                             II.    JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: violations of Section 14(a) of the Exchange Act and

contribution for violations of Section 10(b) of the Exchange Act. This Court has supplemental
                                                 3
            Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 4 of 37




jurisdiction over the state law claims asserted herein pursuant to 28 U.S.C. § 1367(a). This action

is not a collusive one to confer jurisdiction on a court of the United States which it would not

otherwise have.

         13.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this district by engaging in

numerous activities that had an effect in this District.

                                         III.    PARTIES

Plaintiff

         14.   Plaintiff David Sobel purchased 4,902 shares of SolarWinds stock in January 2020

and has continuously owned his SolarWinds stock since that date.

Nominal Defendant

         15.   Nominal Defendant SolarWinds is a Delaware corporation with its principal

executive offices located at 7171 Southwest Parkway, Building 400, Austin, Texas 78735. The

Company’s common stock trades on the New York Stock Exchange (“NYSE”) under the symbol

“SWI.”

Defendants

         16.   Defendant Kevin B. Thompson (“Thompson”) served as Chief Executive Officer

(“CEO”) of the Company from March 2010 to December 31, 2020 and as President of SolarWinds

from January 2009 to December 31, 2020.

         17.   Defendant J. Barton Kalsu (“Kalsu”) has served as Executive Vice President, Chief

Financial Officer, and Treasurer of the Company since April 2016.

         18.   Defendant William Bock (“Bock”) is the Chairman of the Board of Directors and

has served as a director of the Company since October 2018. He is Chair of the Audit Committee.

                                                  4
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 5 of 37




       19.     Defendant Michael Bingle (“Bingle”) has served as a director of the Company since

February 2016.

       20.     Defendant Seth Boro (“Boro”) has served as a director of the Company since

February 2016.

       21.     Defendant Kenneth Y. Hao (“Hao”) has served as a director of the Company since

February 2016.

       22.     Defendant Michael Hoffman (“Hoffman”) has served as a director of the Company

since October 2018.

       23.     Defendant Catherine Kinney (“Kinney”) has served as a director of the Company

since October 2018. She has served as a member of the Audit Committee.

       24.     Defendant James Lines (“Lines”) has served as a director of the Company since

February 2016.

       25.     Defendant Easwaran Sundaram (“Sundaram”) has served as a director of the

Company since February 2020. He has served as a member of the Audit Committee.

       26.     Defendant Michael Widmann (“Widmann”) has served as a director of the

Company since February 2020.

       27.     Defendant Paul J. Cormier (“Cormier”) served as a director of the Company from

October 2018 to September 2020.

       28.       Defendants Thompson, Kalsu, Bock, Bingle, Boro, Hao, Hoffman, Kinney, Lines,

Sundaram, Widmann, and Cormier are sometimes referred to hereinafter as the “Individual

Defendants.”




                                               5
           Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 6 of 37




Relevant Non-Party

       29.     Sudhakar Ramakrishna (“Ramakrishna”) has served as CEO and as a director of

the Company since January 2021.

       30.     Dennis Howard (“Howard”) has served as a director of the Company since

September 2020. He is a member of the Audit Committee.

                   IV.     DUTIES OF THE INDIVIDUAL DEFENDANTS

       31.     By reason of their positions as officers, directors, and/or fiduciaries of SolarWinds

and because of their ability to control the business and corporate affairs of SolarWinds, at all

relevant times, the Individual Defendants owed SolarWinds and its shareholders fiduciary

obligations of good faith, loyalty, and candor, and were required to use their utmost ability to

control and manage SolarWinds in a fair, just, honest, and equitable manner. The Individual

Defendants were required to act in furtherance of the best interests of SolarWinds and its

shareholders so as to benefit all shareholders equally and not in furtherance of their personal

interest or benefit. Each director and officer of the Company owes to SolarWinds and its

shareholders a fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and the highest

obligations of fair dealing.

       32.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of SolarWinds, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with SolarWinds, each of the Individual Defendants had

knowledge of material non-public information regarding the Company.

       33.     To discharge their duties, the officers and directors of SolarWinds were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls
                                                 6
             Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 7 of 37




of the Company. By virtue of such duties, the officers and directors of SolarWinds were required

to, among other things:

                (a)     Exercise good faith to ensure that the affairs of the Company were
                        conducted in an efficient, business-like manner so as to make it possible to
                        provide the highest quality performance of their business;

                (b)     Exercise good faith to ensure that the Company was operated in a diligent,
                        honest, and prudent manner and complied with all applicable federal and
                        state laws, rules, regulations and requirements, and all contractual
                        obligations, including acting only within the scope of its legal authority;

                (c)     Exercise good faith to ensure that the Company’s communications with the
                        public and with shareholders are made with due candor in a timely and
                        complete fashion; and

                (d)     When put on notice of problems with the Company’s business practices and
                        operations, exercise good faith in taking appropriate action to correct the
                        misconduct and prevent its recurrence.

                              V.    SUBSTANTIVE ALLEGATIONS

        A.      Background

        34.     SolarWinds provides software products used to monitor the health and performance

of information technology networks and serves over 300,000 customers.

        35.     The Company’s flagship product is its Orion platform, which enables oversight of

network, application, and storage resources. Orion is widely used by U.S. government agencies

and Fortune 500 companies. The platform accounts for nearly half of the Company’s annual

revenue. Orion requires unrestricted access to customers’ networks, including sensitive

administrative credentials.

        B.      The Individual Defendants Cause the Company to Issue Materially Misleading
                Statements

        36.     On September 21, 2018, defendants Thompson, Kalsu, Boro, Lines, Hao, Bingle,

and non-party director Jason White signed and caused SolarWinds to file a registration statement

for its initial public offering (“IPO”).

                                                 7
             Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 8 of 37




          37.    On October 18, 2018, the Registration Statement, following certain amendments,

was declared effective by the SEC . On or about October 19, 2018, the Company completed its

IPO pursuant to the registration statement, selling 28,750,000 million shares for $15 per share. On

October 22, 2018, the Individual Defendants caused SolarWinds to file its prospectus for the IPO

on Form 424B4, which incorporated and formed part of the IPO registration statement

(collectively, the “IPO Offering Materials”). Regarding the Company’s cybersecurity measures,

the IPO Offering Materials stated, in relevant part: 1

          Because the techniques used to obtain unauthorized access or to sabotage
          systems change frequently and generally are not identified until they are
          launched against a target, we may be unable to anticipate these techniques or to
          implement adequate preventative measures. We may also experience security
          breaches that may remain undetected for an extended period and, therefore, have
          a greater impact on the products we offer, the proprietary data contained therein,
          and ultimately on our business.

          The foregoing security problems could result in, among other consequences,
          damage to our own systems or our customers’ IT infrastructure or the loss or
          theft of our customers’ proprietary or other sensitive information. The costs to us
          to eliminate or address the foregoing security problems and security vulnerabilities
          before or after a cyber incident could be significant. Our remediation efforts may
          not be successful and could result in interruptions, delays or cessation of service
          and loss of existing or potential customers that may impede sales of our products
          or other critical functions. We could lose existing or potential customers in
          connection with any actual or perceived security vulnerabilities in our websites or
          our products.

          During the purchasing process and in connection with evaluations of our software,
          either we or third-party providers collect and use customer information, including
          personally identifiable information, such as credit card numbers, email addresses,
          phone numbers and IP addresses. We have legal and contractual obligations to
          protect the confidentiality and appropriate use of customer data. Despite our
          security measures, unauthorized access to, or security breaches of, our software
          or systems could result in the loss, compromise or corruption of data, loss of
          business, severe reputational damage adversely affecting customer or investor
          confidence, regulatory investigations and orders, litigation, indemnity
          obligations, damages for contract breach, penalties for violation of applicable
          laws or regulations, significant costs for remediation and other liabilities. We

1
    Unless otherwise stated, all emphasis in bold and italics hereinafter is added.

                                                    8
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 9 of 37




       have incurred and expect to incur significant expenses to prevent security breaches,
       including deploying additional personnel and protection technologies, training
       employees, and engaging third-party experts and consultants. Our errors and
       omissions insurance coverage covering certain security and privacy damages and
       claim expenses may not be sufficient to compensate for all liabilities we incur.

       38.     On November 27, 2018, defendants Thompson, Kalsu, Bock, Bingle, Boro,

Cormier, Hao, Hoffman, Kinney, and Lines caused SolarWinds to file its quarterly report on Form

10-Q for the period ended September 30, 2018 with the SEC. It incorporated by reference the

representations regarding the Company’s cybersecurity risks, as set forth in ¶ 37.

       39.     On February 25, 2019, defendants Thompson, Kalsu, Bock, Bingle, Boro, Cormier,

Hao, Hoffman, Kinney, and Lines signed and caused SolarWinds to file its annual report on Form

10-K with the SEC for the period ended December 31, 2018 (the “2018 10-K”). Regarding the

Company’s cybersecurity risks, the report stated, in relevant part:

       Because the techniques used to obtain unauthorized access or to sabotage
       systems change frequently and generally are not identified until they are
       launched against a target, we may be unable to anticipate these techniques or to
       implement adequate preventative measures. We may also experience security
       breaches that may remain undetected for an extended period and, therefore, have
       a greater impact on the products we offer, the proprietary data contained therein,
       and ultimately on our business.

       The foregoing security problems could result in, among other consequences,
       damage to our own systems or our customers’ IT infrastructure or the loss or
       theft of our customers’ proprietary or other sensitive information. The costs to us
       to eliminate or address the foregoing security problems and security vulnerabilities
       before or after a cyber incident could be significant. Our remediation efforts may
       not be successful and could result in interruptions, delays or cessation of service
       and loss of existing or potential customers that may impede sales of our products
       or other critical functions. We could lose existing or potential customers in
       connection with any actual or perceived security vulnerabilities in our websites or
       our products.

       During the purchasing process and in connection with evaluations of our software,
       either we or third-party providers collect and use customer information, including
       personally identifiable information, such as credit card numbers, email addresses,
       phone numbers and IP addresses. We have legal and contractual obligations to
       protect the confidentiality and appropriate use of customer data. Despite our
       security measures, unauthorized access to, or security breaches of, our software

                                                 9
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 10 of 37




       or systems could result in the loss, compromise or corruption of data, loss of
       business, severe reputational damage adversely affecting customer or investor
       confidence, regulatory investigations and orders, litigation, indemnity
       obligations, damages for contract breach, penalties for violation of applicable
       laws or regulations, significant costs for remediation and other liabilities. We
       have incurred and expect to incur significant expenses to prevent security breaches,
       including deploying additional personnel and protection technologies, training
       employees, and engaging third-party experts and consultants. Our errors and
       omissions insurance coverage covering certain security and privacy damages and
       claim expenses may not be sufficient to compensate for all liabilities we incur.

       40.     On April 5, 2019, the Individual Defendants caused the Company to file its proxy

statement soliciting votes for several management proposals at the Company’s annual stockholder

meeting set for May 16, 2019. Although SolarWinds is a controlled company, 2 the proxy statement

assured shareholders that “[y]our vote is important.” By its terms, the proxy statement, which was

signed by defendant Thompson, was issued “by order of the Board of Directors.” Among other

things, the proxy statement disclosed:

       Risk Oversight

       Our Board is responsible for overseeing our risk management process. The Board
       does not have a standing risk management committee, but rather administers this
       oversight function primarily through our nominating and corporate governance
       committee. The Board is also apprised of particular risk management matters in
       connection with its general oversight and approval of corporate matters and
       significant transactions.

       Our nominating and corporate governance committee is responsible for our general
       risk management strategy, monitoring and assessing the most significant risks
       facing us and overseeing the implementation of risk mitigation strategies by
       management. Our nominating and corporate governance committee also monitors
       and assesses the effectiveness of our corporate governance guidelines and our

2
  SolarWinds is controlled by the Silver Lake Funds and the Thoma Bravo Funds (together, the
“Sponsors”), which owned 44.4% and 36.2%, respectively, of the Company’s outstanding stock
as of March 22, 2019. “Silver Lake Funds” refers to Silver Lake Parnets IV, L.P., Silver Lake
Technology Investors IV, L.P., and SLP Aurora Co-Invest, L.P. “Thoma Bravo Funds” refers to
Thoma Bravo Fund XI, L.P., Thoma Bravo Fund XI-A, L.P., Thoma Bravo Fund XII, L.P., Thoma
Bravo Fund XII-A, L.P., Thoma Bravo Executive Fund XI, L.P., Thoma Bravo Executive Fund
XII, L.P., Thoma Bravo Executive Fund XII-a, L.P., Thoma Bravo Special Opportunities Fund II,
L.P. and Thoma Bravo Special Opportunities Fund II-A, L.P.

                                               10
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 11 of 37




       policies, plans and programs relating to cyber and data security and legal and
       regulatory risks associated with our products and business operations.

       41.       According to the proxy statement, at the time of filing the Nominating and

Corporate Governance Committee was comprised of defendants Bingle, Cormier, and Kinney and

during 2018, “our nominating and corporate governance committee held one meeting.”

       42.       The proxy statement was materially misleading as to the Board’s oversight of risk

because the nominating and corporate governance committee was only empowered to act as to

nominating functions and eleven “corporate governance functions,” none of which included the

oversight of any enterprise risks. Specifically, the nominating and governance committee charter

provides that:

       The primary responsibilities of the Committee are to (i) identify individuals
       qualified to become Board members; (ii) select, or recommend to the Board,
       director nominees for each election of directors; (iii) develop and recommend to
       the Board criteria for selecting qualified director candidates; (iv) consider
       committee member qualifications, appointment and removal; (v) recommend
       corporate governance principles and a code of conduct applicable to the Company;
       and (vi) provide oversight in the evaluation of the Board and each committee.

       43.       As a result of the material misstatements and omissions contained in the proxy

statement, Company shareholders re-elected defendants Thompson, Bock, Boro, and Hao as

directors. The misleading statements in the proxy statement were a fundamental link in the

Individual Defendants’ continued breaches of fiduciary duties, and caused SolarWinds’

shareholders to forego remedies available to them under Delaware law, such as suing to halt the

vote, that they would have pursued had the truth been disclosed.

       44.       On May 10, 2019, defendants Thompson, Kalsu, Bock, Bingle, Boro, Cormier,

Hao, Hoffman, Kinney, and Lines caused SolarWinds to file its quarterly report on Form 10-Q for

the period ended March 31, 2019. It was signed by defendants Thompson and Kalsu attesting to

the accuracy and completeness of the report. The report also incorporated by reference the


                                                11
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 12 of 37




representations regarding the Company’s cybersecurity risks from the 2018 10-K, as set forth in

39.

       45.     On or about May 22, 2019, SolarWinds conducted a secondary public offering

(“SPO”) pursuant to a registration statement filed on May 20, 2019 and signed by defendants

Thompson, Kalsu, Bock, Bingle, Boro, Cormier, Hao, Hoffman, Kinney, and Lines. On May 23,

2019, SolarWinds filed a prospectus for the SPO on Form 424B4 with the SEC (with the SPO

registration statement, the “SPO Offering Materials”). Regarding the Company’s cybersecurity

risks, the SPO Materials stated, in relevant part:

       Because the techniques used to obtain unauthorized access or to sabotage
       systems change frequently and generally are not identified until they are
       launched against a target, we may be unable to anticipate these techniques or to
       implement adequate preventative measures. We may also experience security
       breaches that may remain undetected for an extended period and, therefore, have
       a greater impact on the products we offer, the proprietary data contained therein,
       and ultimately on our business.

       The foregoing security problems could result in, among other consequences,
       damage to our own systems or our customers’ IT infrastructure or the loss or
       theft of our customers’ proprietary or other sensitive information. The costs to us
       to eliminate or address the foregoing security problems and security vulnerabilities
       before or after a cyber incident could be significant. Our remediation efforts may
       not be successful and could result in interruptions, delays or cessation of service
       and loss of existing or potential customers that may impede sales of our products
       or other critical functions. We could lose existing or potential customers in
       connection with any actual or perceived security vulnerabilities in our websites or
       our products.

       During the purchasing process and in connection with evaluations of our software,
       either we or third-party providers collect and use customer information, including
       personally identifiable information, such as credit card numbers, email addresses,
       phone numbers and IP addresses. We have legal and contractual obligations to
       protect the confidentiality and appropriate use of customer data. Despite our
       security measures, unauthorized access to, or security breaches of, our software
       or systems could result in the loss, compromise or corruption of data, loss of
       business, severe reputational damage adversely affecting customer or investor
       confidence, regulatory investigations and orders, litigation, indemnity
       obligations, damages for contract breach, penalties for violation of applicable
       laws or regulations, significant costs for remediation and other liabilities. We
       have incurred and expect to incur significant expenses to prevent security breaches,

                                                 12
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 13 of 37




       including deploying additional personnel and protection technologies, training
       employees, and engaging third-party experts and consultants. Our errors and
       omissions insurance coverage covering certain security and privacy damages and
       claim expenses may not be sufficient to compensate for all liabilities we incur.

       46.     On August 12, 2019, defendants Thompson, Kalsu, Bock, Bingle, Boro, Cormier,

Hao, Hoffman, Kinney, and Lines caused SolarWinds to file its quarterly report on Form 10-Q for

the period ended June 30, 2019. It was signed by defendants Thompson and Kalsu attesting to the

accuracy and completeness of the report. The report also incorporated by reference the

representations regarding the Company’s cybersecurity risks from the 2018 10-K, as set forth in ¶

39.

       47.     On November 7, 2019, defendants Thompson, Kalsu, Bock, Bingle, Boro, Cormier,

Hao, Hoffman, Kinney, and Lines caused SolarWinds to file its quarterly report on Form 10-Q for

the period ended September 30, 2019. It was signed by defendants Thompson and Kalsu attesting

to the accuracy and completeness of the report. The report also incorporated by reference the

representations regarding the Company’s cybersecurity risks from the 2018 10-K, as set forth in ¶

39.

       48.     On February 24, 2020, defendants Thompson, Kalsu, Bock, Bingle, Boro, Cormier,

Hao, Hoffman, Kinney, and Lines signed and caused SolarWinds to file its annual report on Form

10-K with the SEC for the period ended December 31, 2019 (the “2019 10-K”). Regarding the

Company’s cybersecurity risks, the report stated, in relevant part:

       We are heavily dependent on our technology infrastructure to sell our products and
       operate our business, and our customers rely on our technology to help manage
       their own IT infrastructure. Our systems and those of our third-party service
       providers are vulnerable to damage or interruption from natural disasters, fire,
       power loss, telecommunication failures, traditional computer “hackers,” malicious
       code (such as viruses and worms), employee or contractor theft or misuse, and
       denial-of-service attacks, as well as sophisticated nation-state and nation-state-
       supported actors (including advanced persistent threat intrusions). The risk of a
       security breach or disruption, particularly through cyberattacks or cyber intrusion,
       including by computer hacks, foreign governments, and cyber terrorists, has
                                                13
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 14 of 37




       generally increased the number, intensity and sophistication of attempted attacks,
       and intrusions from around the world have increased. In addition, sophisticated
       hardware and operating system software and applications that we procure from
       third parties may contain defects in design or manufacture, including “bugs” and
       other problems that could unexpectedly interfere with the operation of our systems

       Because the techniques used to obtain unauthorized access or to sabotage
       systems change frequently and generally are not identified until they are
       launched against a target, we may be unable to anticipate these techniques or to
       implement adequate preventative measures. We may also experience security
       breaches that may remain undetected for an extended period and, therefore, have
       a greater impact on the products we offer, the proprietary data contained therein,
       and ultimately on our business.

       The foregoing security problems could result in, among other consequences,
       damage to our own systems or our customers’ IT infrastructure or the loss or
       theft of our customers’ proprietary or other sensitive information. The costs to us
       to eliminate or address the foregoing security problems and security vulnerabilities
       before or after a cyber incident could be significant. Our remediation efforts may
       not be successful and could result in interruptions, delays or cessation of service
       and loss of existing or potential customers that may impede sales of our products
       or other critical functions. We could lose existing or potential customers in
       connection with any actual or perceived security vulnerabilities in our websites or
       our products.

       During the purchasing process and in connection with evaluations of our software,
       either we or third-party providers collect and use customer information, including
       personally identifiable information, such as credit card numbers, email addresses,
       phone numbers and IP addresses. We have legal and contractual obligations to
       protect the confidentiality and appropriate use of customer data. Despite our
       security measures, unauthorized access to, or security breaches of, our software
       or systems could result in the loss, compromise or corruption of data, loss of
       business, severe reputational damage adversely affecting customer or investor
       confidence, regulatory investigations and orders, litigation, indemnity
       obligations, damages for contract breach, penalties for violation of applicable
       laws or regulations, significant costs for remediation and other liabilities. We
       have incurred and expect to incur significant expenses to prevent security breaches,
       including deploying additional personnel and protection technologies, training
       employees, and engaging third-party experts and consultants. Our errors and
       omissions insurance coverage covering certain security and privacy damages and
       claim expenses may not be sufficient to compensate for all liabilities we incur.

       49.    On April 9, 2020, the Individual Defendants caused the Company to file its proxy

statement soliciting votes for several management proposals at the Company’s annual stockholder



                                               14
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 15 of 37




meeting set for May 21, 2020. Although SolarWinds is a controlled company, 3 the proxy statement

assured shareholders that “[y]our vote is important.” By its terms, the proxy statement, which was

signed by defendant Thompson, was issued “by order of the Board of Directors.” Among other

things, the proxy statement disclosed:

       Risk Oversight

       Our Board is responsible for overseeing our risk management process. The Board
       does not have a standing risk management committee, but rather administers this
       oversight function primarily through our nominating and corporate governance
       committee. The Board is also apprised of particular risk management matters in
       connection with its general oversight and approval of corporate matters and
       significant transactions.

       Our nominating and corporate governance committee is responsible for our general
       risk management strategy, monitoring and assessing the most significant risks
       facing us and overseeing the implementation of risk mitigation strategies by
       management. Our nominating and corporate governance committee also monitors
       and assesses the effectiveness of our corporate governance guidelines and our
       policies, plans and programs relating to cyber and data security and legal and
       regulatory risks associated with our products and business operations.

       50.       According to the proxy statement, at the time of filing the Nominating and

Corporate Governance Committee was comprised of defendants Bingle, Cormier, and Kinney and

during 2019, “our nominating and corporate governance committee held three meetings.”

       51.       The proxy statement was materially misleading as to the Board’s oversight of risk

because the nominating and corporate governance committee was only empowered to act as to

nominating functions and eleven “corporate governance functions,” none of which included the

oversight of any enterprise risks. Specifically, the nominating and governance committee charter

provides that:



3
 SolarWinds is controlled by the Silver Lake Funds, the Thoma Bravo Funds, and the Thoma
Bravo Co-Investors, which owned 41.7%, 34.0%, and 7.7%, respectively, of the Company’s
outstanding stock as of March 31, 2020.

                                                15
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 16 of 37




        The primary responsibilities of the Committee are to (i) identify individuals
        qualified to become Board members; (ii) select, or recommend to the Board,
        director nominees for each election of directors; (iii) develop and recommend to
        the Board criteria for selecting qualified director candidates; (iv) consider
        committee member qualifications, appointment and removal; (v) recommend
        corporate governance principles and a code of conduct applicable to the Company;
        and (vi) provide oversight in the evaluation of the Board and each committee.

        52.     As a result of the material misstatements and omissions contained in the proxy

statement, Company shareholders re-elected defendants Kinney, Lines, Sundaram, and Widmann

as directors. The misleading statements in the proxy statement were a fundamental link in the

Individual Defendants’ continued breaches of fiduciary duties, and caused SolarWinds’

shareholders to forego remedies available to them under Delaware law, such as suing to halt the

vote, that they would have pursued had the truth been disclosed.

        53.     On May 8, 2020, the Individual Defendants caused SolarWinds to file its quarterly

report on Form 10-Q for the period ended March 31, 2020. It was signed by defendants Thompson

and Kalsu attesting to the accuracy and completeness of the report. The report also incorporated

by reference the representations regarding the Company’s cybersecurity risks from the 2019 10-

K, as set forth in ¶ 48.

        54.     On August 10, 2020, the Individual Defendants caused SolarWinds to file its

quarterly report on Form 10-Q for the period ended June 30, 2020. It was signed by defendants

Thompson and Kalsu attesting to the accuracy and completeness of the report. The report also

incorporated by reference the representations regarding the Company’s cybersecurity risks from

the 2019 10-K, as set forth in ¶ 48.

        55.     On November 5, 2020, defendants Thompson, Kalsu, Bock, Bingle, Boro, Cormier,

Hao, Hoffman, Kinney, Lines, Sundaram, and Widmann caused SolarWinds to file its quarterly

report on Form 10-Q for the period ended September 30, 2020. It was signed by defendants

Thompson and Kalsu attesting to the accuracy and completeness of the report. The report also
                                               16
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 17 of 37




incorporated by reference the representations regarding the Company’s cybersecurity risks from

the 2019 10-K, as set forth in ¶ 48.

       56.     The above statements in ¶¶ 36-39, 44-48, 53-55 were materially misleading because

they failed to disclose that: (1) SolarWinds failed to maintain adequate security measures and

effective monitoring systems to sufficiently protect against security threats; (2) that, among other

things, the Company’s update server used an easily accessible password ‘solarwinds123’; (3) that,

as a result, a significant portion of the Company’s customers were vulnerable to cyberattacks,

resulting in reputational harm to SolarWinds.

       C.      The Truth Emerges

       57.     On December 13, 2020, Reuters reported hackers have been monitoring email

traffic at the U.S. Treasury and Commerce departments. The hackers are believed to have breached

the emails by deceptively interfering with updates released by SolarWinds, which services various

government vendors in the executive branch, the military, and the intelligence services. The

hackers inserted malicious code into Orion software updates affecting nearly 18,000 customers.

       58.     On December 14, 2020, the Company disclosed that “a vulnerability [was inserted]

within its Orion monitoring products which, if present and activated, could potentially allow an

attacker to compromise the server on which the Orion products run.” The vulnerability was

inserted in Orion products downloaded, as well as updates released, between March and June 2020.

Specifically, SolarWinds filed a Form 8-K with the SEC, stating in relevant part:

       SolarWinds Corporation (“SolarWinds” or the “Company”) has been made
       aware of a cyberattack that inserted a vulnerability within its Orion monitoring
       products which, if present and activated, could potentially allow an attacker to
       compromise the server on which the Orion products run. SolarWinds has been
       advised that this incident was likely the result of a highly sophisticated, targeted
       and manual supply chain attack by an outside nation state, but SolarWinds has not
       independently verified the identity of the attacker. SolarWinds has retained third-
       party cybersecurity experts to assist in an investigation of these matters, including
       whether a vulnerability in the Orion monitoring products was exploited as a point
                                                17
  Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 18 of 37




of any infiltration of any customer systems, and in the development of appropriate
mitigation and remediation plans. SolarWinds is cooperating with the Federal
Bureau of Investigation, the U.S. intelligence community, and other government
agencies in investigations related to this incident.

Based on its investigation to date, SolarWinds has evidence that the vulnerability
was inserted within the Orion products and existed in updates released between
March and June 2020 (the “Relevant Period”), was introduced as a result of a
compromise of the Orion software build system and was not present in the source
code repository of the Orion products. SolarWinds has taken steps to remediate
the compromise of the Orion software build system and is investigating what
additional steps, if any, should be taken. SolarWinds is not currently aware that this
vulnerability exists in any of its other products.

SolarWinds currently believes that:

   •   Orion products downloaded, implemented or updated during the Relevant
       Period contained the vulnerability;

   •   Orion products downloaded and implemented before the Relevant Period
       and not updated during the Relevant Period did not contain the
       vulnerability;

   •   Orion products downloaded and implemented after the Relevant Period did
       not contain the vulnerability; and

   •   Previously affected versions of the Orion products that were updated with a
       build released after the Relevant Period no longer contained the
       vulnerability; however, the server on which the affected Orion products ran
       may have been compromised during the period in which the vulnerability
       existed.

SolarWinds values the privacy and security of its over 300,000 customers and is
working closely with customers of its Orion products to address this incident. On
December 13, 2020, SolarWinds delivered a communication to approximately
33,000 Orion product customers that were active maintenance customers during
and after the Relevant Period. SolarWinds currently believes the actual number
of customers that may have had an installation of the Orion products that
contained this vulnerability to be fewer than 18,000. The communication to these
customers contained mitigation steps, including making available a hotfix update
to address this vulnerability in part and additional measures that customers could
take to help secure their environments. SolarWinds is also preparing a second hotfix
update to further address the vulnerability, which SolarWinds currently expects to
release on or prior to December 15, 2020. For the nine months ended September
30, 2020, total revenue from the Orion products across all customers, including
those who may have had an installation of the Orion products that contained this


                                         18
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 19 of 37




       vulnerability, was approximately $343 million, or approximately 45% of total
       revenue.

       There has been significant media coverage of attacks on U.S. governmental
       agencies and other companies, with many of those reports attributing those attacks
       to a vulnerability in the Orion products. SolarWinds is still investigating whether,
       and to what extent, a vulnerability in the Orion products was successfully exploited
       in any of the reported attacks.

       59.    On this news, the Company’s stock price fell $3.93, or 17%, to close at $19.62 per

share on December 14, 2020, on unusually heavy trading volume.

       60.    On December 15, 2020, Reuters reported that Vinoth Kumar, a security researcher,

alerted the Company last year that anyone could access SolarWinds’ update server by using the

password “solarwinds123.” The article also reported that co-founder of cybersecurity company

Huntress, Kyle Hanslovan, noticed the malicious updates were still available for download even

days after SolarWinds was aware their software was compromised.

       61.    On this news, the Company’s stock price fell $1.56, or 8%, to close at $18.06 per

share on December 15, 2020, on unusually heavy trading volume.

       62.    On December 17, 2020, Bloomberg News reported that the networks of at least

three state governments had been compromised by the security breach. The networks of the U.S.

Department of Energy and its National Nuclear Security Administration, which maintains the

country’s nuclear weapons stockpile, had also been affected by the hackers.

       63.    On this news, the Company’s stock price fell $3.42, or 19%, to close at $14.18 per

share on December 18, 2020.

       64.    On December 21, 2020, Bloomberg News reported that SolarWinds’ executives

were warned in 2017 of certain cybersecurity risks. According to the article, a former SolarWinds

cybersecurity advisor, Ian Thornton-Trump, delivered a 23-slide presentation to at least three of

the company’s advisors warning them that “the survival of the company depends on an internal


                                               19
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 20 of 37




commitment to security.” According to Thornton-Trump, “SolarWinds was an incredibly easy

target to hack,” but management was “unwilling to make the corrections” necessary to improve

the deficient security measures. Despite knowing the increasing prevalence of hackers since at

least 2015, “SolarWinds did not adapt” and “wasn’t paying attention to what was going on.”

According to a former SolarWinds software engineer, the Company prioritized new products over

its internal cybersecurity protections and the internal systems ran out-of-date web browsers and

operating systems. As a result, Thornton-Trump and the software engineer “viewed a major breach

[of SolarWinds] as inevitable.”

       65.     On March 1, 2021, the Company filed its Form 10-K for the 2020 and disclosed in

part the following:

       On December 14, 2020, we announced that we had been the victim of a cyberattack
       on our Orion Software Platform and internal systems, or the “Cyber Incident.”
       Together with outside security professionals and other third parties, we are
       conducting investigations into the Cyber Incident which are on-going.

       Our investigations to date revealed that as part of this attack, malicious code, or
       Sunburst, was injected into builds of our Orion Software Platform that we released
       between March 2020 and June 2020. If present and activated in a customer’s IT
       environment, Sunburst could potentially allow an attacker to compromise the server
       on which the Orion Software Platform was installed. We have not located Sunburst
       in any of our more than seventy non-Orion products and tools.

       We released remediations for the versions of our Orion Software Platform known
       to be affected by Sunburst and have taken and continue to take extensive efforts to
       support and protect our customers. In addition, we shared our proprietary code with
       industry researchers to enable them to validate a “kill-switch” that is believed to
       have rendered Sunburst inert.

       The Orion Software Platform is installed “on-premises” within customers’ IT
       environments, so we are unable to determine with specificity the number of
       customers that installed an affected version or that were compromised as a result of
       Sunburst. We believe the actual number of customers that could have installed an
       affected version of the Orion Software Platform to be fewer than 18,000. Based on
       our discussions with customers and our investigations into the nature and function
       of Sunburst and the tradecraft of the threat actor, we believe the number of
       organizations which were exploited by the threat actors through Sunburst to be


                                               20
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 21 of 37




       substantially fewer than the number of customers that may have installed an
       affected version of the Orion Platform.

       It has been widely reported that, due to its nature, sophistication and operational
       security, this “supply-chain” cyberattack was part of a broader nation-state level
       cyber operation designed to target public and private sector organizations. As of the
       date hereof, we have not independently attributed the Cyber Incident to any specific
       threat actor.

       Through our investigations into the Cyber Incident, we hope to understand it better,
       apply our findings to further adapt and enhance our security measures across our
       systems and our software development and build environments and share our
       findings and adaptations with our customers, government officials and the
       technology industry more broadly to help them better understand and protect
       against these types of attacks in the future. We refer to these adaptations and
       enhancements as “Secure by Design.

       D.      Thompson, Bingle, Kalsu, and Lines Sold More than $300 Million in
               SolarWinds Stock While in Possession of Material Non-Public Information

       Thompson

       66.     Defendant Thompson was the Company’s CEO with a highly sophisticated

understanding of the Company’s cybersecurity risks.

       67.     As set forth herein, as early as 2017, defendant Thompson possessed material

negative information which he knew was being concealed from investors. Defendant Thompson

consciously acted to exploit his knowledge by selling nearly $11 million of SolarWinds stock to

his substantial benefit, as follows:

                      Date             Shares         Price      Proceeds
                      8/11/2020        58,634         $19.48     $1,142,483
                      8/11/2020        300,000        $19.52     $5,856,000
                      11/18/2020       175,000        $21.60     $3,780,000
                                       533,624                   $10,778,483

       68.     Defendant Thompson thus used his fiduciary position to enrich himself and failed

to discharge his duties by causing the Company to candidly reveal the truth of its business

condition.



                                                 21
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 22 of 37




       Bingle

       69.      Defendant Bingle is a director of the Company with a highly sophisticated

understanding of the Company’s cybersecurity risks.

       70.      As set forth herein, as early as 2017, defendant Bingle possessed material negative

information which he knew was being concealed from investors. Defendant Bingle consciously

acted to exploit his knowledge by selling over $288 million of SolarWinds stock to his substantial

benefit, as follows:

                       Date         Shares            Price     Proceeds
                       5/28/2019    7,500,000         $17.42    $130,612,500
                       12/7/2020    7,168,866         $21.97    $157,499,986
                                    14,668,866                  $288,112,486

       71.      Defendant Bingle thus used his fiduciary position to enrich himself and failed to

discharge his duties by causing the Company to candidly reveal the truth of its business condition.

       Kalsu

       72.      Defendant Kalsu is CFO of the Company with a highly sophisticated understanding

of the Company’s cybersecurity risks

       73.      As set forth herein, as early as 2017, defendant Kalsu possessed material negative

information which he knew was being concealed from investors. Defendant Kalsu consciously

acted to exploit his knowledge by selling over $1.6 million worth of SolarWinds stock to his

substantial benefit: on May 21, 2020, he sold 95,432 shares for $17.69 per share and received

proceeds of $1,688,192.

       74.      Defendant Kalsu thus used his fiduciary position to enrich himself and failed to

discharge his duties by causing the Company to candidly reveal the truth of its business condition.




                                                 22
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 23 of 37




       Lines

       75.     Defendant Lines is a director of the Company with a highly sophisticated

understanding of the Company’s cybersecurity risks

       76.     As set forth herein, as early as 2017, defendant Lines possessed material negative

information which he knew was being concealed from investors. Defendant Lines consciously

acted to exploit his knowledge by selling over $380,000 worth of SolarWinds stock to his

substantial benefit: on August 31, 2020, he sold 18,333 shares for $21.12 per share and received

proceeds of $387,193.

       77.     Defendant Lines thus used his fiduciary position to enrich himself and failed to

discharge his duties by causing the Company to candidly reveal the truth of its business condition.

                            VI.     DAMAGES TO THE COMPANY

       78.     As a direct and proximate result of the Individual Defendants’ conduct, SolarWinds

has been seriously harmed and will continue to be. Such harm includes, but is not limited to:

               a)       Liability to the Company from the numerous lawsuits filed as a result of the

massive hack of SolarWinds products;

               b)       Ill-gotten gains from their insider selling; and

               c)       Costs incurred from compensation and benefits paid to the defendants who

have breached their duties to SolarWinds.

       79.     In addition, SolarWinds’s business, goodwill, and reputation with its business

partners, regulators, and shareholders have been gravely impaired. The Company still has not fully

admitted the nature of its false statements and the true condition of its business. The credibility

and motives of management are now in serious doubt.

       80.     The actions complained of herein have irreparably damaged SolarWinds’s

corporate image and goodwill. For at least the foreseeable future, SolarWinds will suffer from
                                                  23
           Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 24 of 37




what is known as the “liar’s discount,” a term applied to the stocks of companies who have been

implicated in illegal behavior and have misled the investing public, such that SolarWinds’s ability

to raise equity capital or debt on favorable terms in the future is now impaired.

               VII.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         81.     Plaintiff brings this action derivatively in the right and for the benefit of SolarWinds

to redress injuries suffered, and to be suffered, by SolarWinds as a direct result of breaches of

fiduciary duty by the Individual Defendants, violations of Section 14(a) of the Exchange Act,

insider trading, and contribution for violations of Section 10(b) of the Exchange Act. SolarWinds

is named as a nominal defendant solely in a derivative capacity. This is not a collusive action to

confer jurisdiction on this Court that it would not otherwise have.

         82.     Plaintiff will adequately and fairly represent the interests of SolarWinds in

enforcing and prosecuting its rights.

         83.     Plaintiff has continuously been a shareholder of SolarWinds at times relevant to the

wrongdoing complained of and is a current SolarWinds shareholder.

         84.     When this action was filed, SolarWinds’s Board of Directors consisted of

defendants Bock, Bingle, Boro, Hao, Hoffman, Kinney, Lines, Sundaram, and Widmann, and non-

party directors Ramakrishna and Howard. Plaintiff did not make any demand on the Board to

institute this action because such a demand would be a futile, wasteful, and useless act, as set forth

below.

         A.      The Board Failed to Oversee Cyber and Data Security Risks

         85.     Bock, Bingle, Boro, Hao, Hoffman, Kinney, Lines, Sundaram, and Widmann failed

to ensure that the Board exercised adequate oversight of cyber and data security risks associated

with SolarWinds’ products and business.           According to SolarWinds’ proxy statements, the

Nominating and Corporate Governance Committee was responsible for “[SolarWinds’] risk

                                                   24
           Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 25 of 37




management strategy, monitoring and assessing the most significant risks facing us and overseeing

the implementation of risk mitigation strategies.” The Nominating and Corporate Governance

Committee, according to the proxy statements, “monitors and assesses the effectiveness of our

corporate governance guidelines and our policies, plans and programs relating to cyber and data

security and legal and regulatory risks associated with our products and business operations.” Due

to the nature of the Company’s business, the Company’s policies, plans and programs relating to

cyber and data security associated with SolarWinds’ products and business operations SolarWinds’

most significant enterprise risk and related to the Company’s core business. Indeed, each of Bock,

Bingle, Boro, Hao, Hoffman, Kinney, Lines, Sundaram, and Widmann acknowledged the gravity

of this risk in the Company’s Forms 10-K.

         86.    However, the Nominating and Corporate Governance Committee met only once

during 2018 and only three times during 2019. Four meetings over the course of two years, by the

only Board committee designated to oversee SolarWinds’ most significant enterprise risk supports

and inference that the Company did not conduct adequate oversight of cyber and data security

risks.

         87.    Worse, the Nominating and Corporate Governance Committee charter, most

recently amended in February 2020, clearly does not vest the committee with the authority or

responsibility to the Company’s policies, plans and programs relating to cyber and data security

associated with SolarWinds’ products and business operations. The committee’s responsibilities

as defined by the charter do not include oversight of any enterprise risks:

         The primary responsibilities of the Committee are to (i) identify individuals
         qualified to become Board members; (ii) select, or recommend to the Board,
         director nominees for each election of directors; (iii) develop and recommend to
         the Board criteria for selecting qualified director candidates; (iv) consider
         committee member qualifications, appointment and removal; (v) recommend



                                                25
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 26 of 37




       corporate governance principles and a code of conduct applicable to the Company;
       and (vi) provide oversight in the evaluation of the Board and each committee.

       88.    The charter specifically identifies the committee’s authority and responsibility as

relating to only two subjects: nominating functions and “corporate governance functions.” The

corporate governance functions consist of eleven items, none of which relate to the Company’s

policies, plans and programs relating to cyber and data security associated with SolarWinds’

products and business operations:

       1. Develop, recommend for Board approval, and review on an ongoing basis the
       adequacy of, the Corporate Governance Guidelines applicable to the Company.
       Such principles shall include director qualification standards, director
       responsibilities, committee responsibilities, director access to management and
       independent advisors, director compensation, director orientation and continuing
       education, management succession and annual performance evaluation of the
       Board and committees.

       2. Consult with the Financial Audit Committee regarding the Company’s adoption
       of a Code of Business Conduct and Ethics applicable to all employees and directors,
       which meets the requirements of Item 406 of the SEC’s Regulation S-K and the
       rules of the NYSE, and provide for and review prompt disclosure to the public of
       any change in, or waiver of, such Code of Business Conduct and Ethics. Review
       such Code of Business Conduct and Ethics periodically and recommend such
       changes to such Code of Business Conduct and Ethics as the Committee shall deem
       appropriate, and adopt procedures for monitoring and enforcing compliance with
       such Code of Business Conduct and Ethics.

       3. Review, at least annually, the Company’s compliance with the NYSE corporate
       governance listing requirements, and report to the Board regarding the same.

       4. Assist the Board in developing criteria for the evaluation of Board and committee
       performance.

       5. Oversee the evaluation of the performance of the Board, each committee of the
       Board and Company management.

       6. Review and recommend to the Board changes to the Company’s bylaws as
       needed.

       7. Develop corporate governance-related continuing education for Board members.

       8. Establish stock ownership guidelines for the Company’s executive officers and
       non-employee directors if the Committee deems such guidelines appropriate,
       review compliance of executive officers and non-employee directors with
                                               26
         Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 27 of 37




       established guidelines, and periodically assess and revise such guidelines, as
       appropriate.

       9. Make reports to the Board regarding the foregoing as appropriate.

       10. Review and reassess the adequacy of this Charter as appropriate and
       recommend any proposed changes to the Board for approval.

       11. Perform any other activities consistent with this Charter, the Company’s
       Bylaws and governing law, as the Committee or the Board deems necessary or
       appropriate.

       89.     Thus, the Board utterly failed to implement any system for Board oversight of the

Company’s policies, plans and programs relating to cyber and data security.      While the Board

claims in its proxy statements that the Nominating and Corporate Governance Committee oversees

the Company’s policies, plans and programs relating to cyber and data security on behalf of the

Board, the Nominating and Corporate Governance Committee does not even have the authority to

oversee such policies, plans and programs and is not responsible for doing so.          Were the

Nominating and Corporate Governance Committee actually engaged in oversight of cyber and data

security, it would have met more than four times during all of 2018 and 2019.

       90.     The Board’s professed system for oversight of cyber and data security was a

committee that met only sporadically, devoted patently inadequate time to its work, and did not

even have the authority to conduct the oversight over the very risks the Board claimed it was

overseeing.   Bock, Bingle, Boro, Hao, Hoffman, Kinney, Lines, Sundaram, and Widmann

therefore breached their fiduciary duties by a sustained or systemic failure to exercise oversight

over cyber and data security. because they failed to ensure the Board had any functioning system

of overseeing these major enterprise risks.

       B.      Additional Reasons Demand is Excused

       91.     Bock, Howard, Kinney, and Sundaram served as the members of the Audit

Committee at relevant times. As such, they are responsible for the effectiveness of the Company’s

                                               27
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 28 of 37




internal controls, the integrity of its financial statements, and its compliance with laws and

regulations. In their capacities as Audit Committee members, Bock, Howard, Kinney, and

Sundaram reviewed and approved the disclosures regarding the Company’s cybersecurity risks.

As alleged herein, Bock, Howard, Kinney, and Sundaram failed to ensure the integrity of the

Company’s internal controls, allowing the materially misleading statements to be disseminated in

SolarWinds’s SEC filings and other disclosures. Thus, Bock, Howard, Kinney, and Sundaram

breached their fiduciary duties and are not disinterested, and demand is excused as to them.

       92.      Bingle, Boro, Hao, and Lines served on the Board when the Company’s

cybersecurity advisor provided a presentation in 2017 stating that SolarWinds’ system required

improvements to protect against future attack. These directors knowingly or recklessly ignored the

clear indicators of vulnerabilities in the cybersecurity system, and their failure to take action is a

breach of fiduciary duty, and demand is excused as to them.

                                             COUNT I

             Against Defendants Thompson and Kalsu for Breach of Fiduciary Duty

       93.      Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       94.      Defendants Thompson and Kalsu each owes and owed to the Company the duty to

exercise candor, good faith, and loyalty in the management and administration of SolarWinds’s

business and affairs, particularly with respect to issues as fundamental as public disclosures.

       95.      The conduct by defendants Thompson and Kalsu set forth herein was due to their

intentional or reckless breach of the fiduciary duties they owed to the Company. Defendants

Thompson and Kalsu intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of SolarWinds.



                                                  28
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 29 of 37




       96.     In breach of their fiduciary duties owed to SolarWinds, defendants Thompson and

Kalsu willfully participated in and caused the Company to expend unnecessarily its corporate

funds, rendering them personally liable to the Company for breaching their fiduciary duties.

       97.     In particular, defendants Thompson and Kalsu knowingly or recklessly made

untrue statements and/or permitted the Company’s public filings, disclosures, and statements to

misleadingly report revenue and the Company’s overall prospects.

       98.     As a direct and proximate result of the breaches of their fiduciary obligations by

defendants Thompson and Kalsu, SolarWinds has sustained and continues to sustain significant

damages, including direct monetary damages, exposure to liability from securities litigation and a

loss of goodwill in the capital markets. As a result of the misconduct alleged herein, defendants

are liable to the Company.

                                           COUNT II

    (Against Defendants Thompson, Bock, Bingle, Boro, Hao, Hoffman, Kinney, Lines,
  Sundaram, Widmann, and Cormier for Violations of Section 14(a) of the Exchange Act)

       99.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       100.    Rule 14a-9, promulgated pursuant to § 14(a) of the Securities Exchange Act of

1934, provides that no proxy statement shall contain “any statement which, at the time and in light

of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

not false or misleading.” 17 C.F.R. § 240.14a-9. The Company’s proxy statements filed on April

5, 2019 and April 9, 2020 violated § 14(a) and Rule 14a-9 because they materially misrepresented

the Board’s oversight of risk because the nominating and corporate governance committee was




                                                29
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 30 of 37




only empowered to act as to nominating functions and eleven “corporate governance functions,”

none of which included the oversight of any enterprise risks.

       101.    The misrepresentations and omissions in the proxy statements were material to

Company shareholders evaluating the proxy statements. The 2019 proxy statement solicited and

obtained shareholder votes for director nominees and the ratification of the appointment of the

Company’s independent auditor. The 2020 proxy statement solicited and obtained shareholder

votes for: (i) director nominees; (ii) ratification of the appointment of the Company’s independent

auditor; and (iii) the frequency of advisory votes on executive compensation. The proxy statement

was an essential link in the Individual Defendants’ continued breaches of fiduciary duty.

       102.    The misleading statements in the 2019 and 2020 proxy statements caused direct

harm to SolarWinds and to its shareholders. Had the truth been revealed in the proxy statements,

SolarWinds’ minority shareholders would have known that all of the misleading statements

detailed herein were untrue, and they would have pursued state law remedies to halt the 2019 and

2020 annual meetings, such as suing for an injunction. Because the proxy statements misled them

as to the Board’s risk oversight activities, they forewent their state law remedies and did not take

action to halt the meetings, and the Sponsors’ continued ability to control the Board and confer

equity compensation on the directors at the expense of the Company went unchallenged.

       103.    The Company was damaged as a result of the defendants’ material

misrepresentations and omissions in the proxy statements.

                                           COUNT III

                 (Against Defendants Thompson and Kalsu for Contribution
                For Violations of Sections 10(b) and 21D of the Exchange Act)

       104.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.


                                                30
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 31 of 37




        105.   The conduct of Defendants Thompson and Kalsu, as described herein, has exposed

the Company to significant liability under various federal and state securities laws by their disloyal

acts.

        106.   SolarWinds is named as a defendant in related securities fraud lawsuit that allege

and assert claims arising under § 10(b) of the Exchange Act. The Company is alleged to be liable

to private persons, entities and/or classes by virtue of many of the same facts alleged herein. If

SolarWinds is found liable for violating the federal securities laws, the Company’s liability will

arise in whole or in part from the intentional, knowing, or reckless acts or omissions of all or some

of the Defendants as alleged herein, who have caused the Company to suffer substantial harm

through their disloyal acts. The Company is entitled to contribution and indemnification from these

Defendants in connection with all claims that have been, are, or may be asserted against the

Company by virtue of their wrongdoing.

        107.   As officers, directors and otherwise, Defendants Thompson and Kalsu had the

power or ability to, and did, control or influence, either directly or indirectly, SolarWinds’s general

affairs, including the content of its public statements, and had the power or ability to directly or

indirectly control or influence the specific corporate statements and conduct that violated § 10(b)

of the Exchange Act and SEC Rule 10b-5.

        108.   Defendants Thompson and Kalsu are liable under § 21D of the Exchange Act,

which governs the application of any private right of action for contribution asserted pursuant to

the Exchange Act.

        109.   Defendants Thompson and Kalsu have damaged the Company and are liable to the

Company for contribution.

        110.   No adequate remedy at law exists for Plaintiff by and on behalf of the Company.



                                                  31
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 32 of 37




                                           COUNT IV

                Against Thompson, Kalsu, Bingle, and Lines – Brophy Claim

       111.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       112.    As alleged above, Thompson, Kalsu, Bingle, and Lines are fiduciaries of

SolarWinds, possessed material, non-public information of SolarWinds, and used that information

improperly to profit from sales of SolarWinds stock. When Thompson, Kalsu, Bingle, and Lines

directed the stock sales set forth above, they were motivated to do so, in whole or in part, by the

substance of the material, non-public information they possessed, and they acted with scienter.

       113.    When Thompson, Kalsu, Bingle, and Lines sold their SolarWinds stock, they knew

that the investing public was unaware of the negative material information that they possessed.

They also knew that if the information were disclosed, the market price of SolarWinds stock would

be significantly lower. Thompson, Kalsu, Bingle, and Lines timed their stock sales to take

advantage of the investing public’s ignorance of the concealed material facts and obtain a higher

price for the stock they sold. They thereby benefitted by misappropriating SolarWinds’s non-

public information.

       114.    Plaintiff has no adequate remedy at law.

                                           COUNT V

   Against the Defendants Bock, Bingle, Boro, Hao, Hoffman, Kinney, Lines, Sundaram,
                  Widmann, and Cormier for Breach of Fiduciary Duty

       115.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.




                                                32
          Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 33 of 37




       116.    These Defendants each owes and owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of SolarWinds’s business and affairs,

particularly with respect to issues as fundamental as public disclosures.

       117.    These Defendants’ conduct set forth herein was due to their intentional or reckless

breach of the fiduciary duties they owed to the Company. These Defendants intentionally or

recklessly breached or disregarded their fiduciary duties to protect the rights and interests of

SolarWinds.

       118.    In breach of their fiduciary duties owed to SolarWinds, these Defendants

committed a sustained failure to exercise oversight over SolarWinds’ cyber and data security risks

and failed to even implement a system for oversight of such risks. They thus acted in bad faith

and and caused the Company to expend unnecessarily its corporate funds, rendering them

personally liable to the Company for breaching their fiduciary duties.

       119.    Addition, these Defendants knowingly or recklessly made untrue statements and/or

permitted the Company’s public filings, disclosures, and statements to misleadingly report revenue

and the Company’s overall prospects.

       120.    As a direct and proximate result of these Defendants’ breaches of their fiduciary

obligations, SolarWinds has sustained and continues to sustain significant damages, including

direct monetary damages, exposure to liability from securities litigation and a loss of goodwill in

the capital markets. As a result of the misconduct alleged herein, defendants are liable to the

Company.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of SolarWinds, demands judgment as follows:

       A.      Declaring that plaintiff may maintain this action on behalf of SolarWinds and that

plaintiff is an adequate representative of the Company;
                                                33
              Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 34 of 37




         B.       Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;

         C.       Directing SolarWinds to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to protect

SolarWinds and its stockholders from a repeat of the damaging events described herein, including,

but not limited to, putting forward for stockholder vote, resolutions for amendments to the

Company’s Bylaws or Articles of Incorporation and taking such other action as may be necessary

to place before stockholders for a vote of the following corporate governance policies:

                  1.     a proposal to strengthen the Company’s controls over financial reporting;

                  2.     a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;

                  3.     a proposal to strengthen SolarWinds’s oversight of its disclosure

procedures;

                  4.     a provision to control insider transactions; and

                  5.     a provision to permit the stockholders of SolarWinds to nominate at least

three candidates for election to the Board;

         D.       Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their

other assets so as to assure that plaintiff on behalf of SolarWinds has an effective remedy;




                                                  34
            Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 35 of 37




       E.       Awarding to SolarWinds restitution from defendants, and each of them, and

ordering disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       F.       Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       G.       Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.



                                     [Signatures on next page.]




                                                 35
        Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 36 of 37




Dated: March 25, 2021              By:    /s/ Sammy Ford IV
                                   Sammy Ford IV
                                   State Bar No. 24061331
                                   Jason S. McManis
                                   State Bar No. 24088032
                                   AHMAD, ZAVITSANOS, ANAIPAKOS,
                                      ALAVI & MENSING P.C.
                                   1221 McKinney St., Suite 2500
                                   Houston, TX 77010
                                   Telephone: (713) 600-4965
                                   Facsimile: (713) 655-0062
                                   E-Mail: sford@azalaw.com
                                            jmcmanis@azalaw.com

                                   GLANCY PRONGAY & MURRAY LLP
                                   Benjamin I. Sachs-Michaels
                                   712 Fifth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 935-7400
                                   E-mail: mhouston@glancylaw.com
                                           bsachsmichaels@glancylaw.com

                                                 -and-

                                   Robert V. Prongay
                                   Pavithra Rajesh
                                   1925 Century Park East, Suite 2100
                                   Los Angeles, California 90067
                                   Telephone: (310) 201-9150
                                   E-mail: rprongay@glancylaw.com
                                           prajesh@glancylaw.com

                                   Counsel for Plaintiff David Sobel




                                     36
DocuSign Envelope ID: 2532368B-48FB-4522-A6EF-90DF0720AB3F
                        Case 1:21-cv-00272-RP Document 1 Filed 03/25/21 Page 37 of 37




                                    SOLARWINDS CORPORATION VERIFICATION

                     I, David Sobel, do hereby verify that I am a holder of common stock of SolarWinds

            Corporation and was a holder of such common stock at the time of the wrongs complained of in

            the foregoing Verified Shareholder Derivative Complaint (the “Complaint”). I have reviewed and

            authorized the filing of the Complaint. All of the averments contained in the Complaint regarding

            me are true and correct upon my personal knowledge, and with respect to the remainder of the

            averments, are true and correct to the best of my knowledge, information and belief.

                     I declare under penalty of perjury that the foregoing is true and correct.

                   3/17/2021
            Date: ___________________                              _________________________
                                                                   David Sobel
